Citation Nr: 9907717	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-51 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
right ovarian cyst and for hemorrhoids. 

2.  Entitlement to service connection for a penicillin 
allergy.

3.  Entitlement to service connection for a hysterectomy 
secondary to a right ovarian cyst.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for chronic headaches, 
to include as secondary to a mild brain concussion.

6.  Entitlement to service connection for rapid heartbeat as 
secondary to a service-connected anxiety reaction.

7.  Entitlement to service connection for bilateral otitis 
media or bilateral chronic ear infections.  

8.  Entitlement to service connection for a respiratory 
condition and a sinus condition, to include as secondary to 
chronic ear infections.  

9.  Entitlement to an increased (compensable) rating for 
residuals of a left little finger injury.

10.  Entitlement to an increased (compensable) rating for 
laryngitis.

11.  Entitlement to an increased (compensable) rating for a 
residual scar, status post ganglionectomy, left wrist.

12.  Entitlement to an increased (compensable) rating for a 
residual scar, status post ganglionectomy, left foot. 

13.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

14.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

15.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

16.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
June 1952 and from July 1955 to March 1957.

This matter arises from June 1996 and August 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.

The Board notes that the veteran was scheduled for a Travel 
Board Hearing in January 1998, which she canceled in December 
1997.  She requested that her case be transferred to the 
Board without further hearing.  Therefore, the Board will 
proceed based upon the evidence of record.  

During the pendency of the appeal, the veteran was awarded an 
increased rating for her service-connected anxiety reaction.  
However, as she is presumed to seek the highest possible 
rating for her disability, and 30 percent is less than the 
maximum available, the issue remains in controversy and the 
Board will proceed with appellate review of that claim.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board also notes that the veteran filed a claim for 
service connection for a mild concussion, which was denied by 
the RO and substantively appealed by the veteran.  During the 
course of the appeal, the RO reconsidered the veteran's claim 
and has deferred issuing a decision pending further 
development regarding the veteran's service records.  
Therefore, pending the outcome of the RO's final 
determination the Board will defer a review of that issue, 
which remains in appellate status. 

The veteran's claim for service connection for a rectal cyst 
will be addressed in the Remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she had an ovarian cyst and 
hemorrhoids during service and that she is, therefore, 
entitled to service connection.  She also maintains that she 
has developed an allergy to penicillin because she was 
administered the medicine so often during service.  She 
contends that her rheumatoid arthritis is the result of 
cortisone treatments she received for her service-connected 
left wrist condition or because of her fractured left little 
finger.  In the alternative, she contends that she has 
rheumatoid arthritis secondary to her service-connected 
anxiety reaction.  She maintains that her headaches were 
treated during service and are secondary to a brain 
concussion incurred during service.  She further asserts that 
she is entitled to service connection for a hysterectomy as 
secondary to an ovarian cyst and for a rapid heart beat 
secondary to her anxiety reaction, and that she had multiple 
ear infections during service which have continued, unabated, 
since separation from service.  She contends that she has a 
sinus and respiratory condition as a result of the many ear 
infections she had during service.  She also maintains that 
the residuals of her left little finger injury and 
ganglionectomies of the left wrist and left foot, as well as 
her laryngitis and hearing loss, are all disabling to a 
compensable degree.  She asserts that her tinnitus and 
anxiety are more disabling than reflected by the currently 
assigned evaluations, and she contends that she is totally 
unemployable due to her service-connected disabilities. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has failed to 
submit new and material evidence to warrant reopening her 
claims of entitlement to service connection for a right 
ovarian cyst and for hemorrhoids.  It is also the Board's 
decision that the claims of entitlement to service connection 
for a penicillin allergy, for a hysterectomy secondary to a 
right ovarian cyst, for rheumatoid arthritis, for rapid 
heartbeat secondary to service-connected anxiety reaction, 
for bilateral otitis media, for a respiratory condition, and 
for a sinus condition, are all not well grounded.  The Board 
has further decided that the evidence supports a 10 percent 
disability rating for residuals of a left little finger 
injury, and that the preponderance of the evidence is against 
a compensable disability rating for laryngitis, for a left 
wrist scar, for a left foot scar, and for bilateral hearing 
loss; against a disability rating in excess of 10 percent for 
tinnitus; against a disability rating in excess of 30 percent 
for anxiety reaction; and against a total disability rating 
based upon individual unemployability due to service 
connected disabilities. 


FINDINGS OF FACT

1.  The veteran's claims for service connection for a right 
ovarian cyst and for hemorrhoids were denied by the RO in 
November 1957; he failed to appeal that decision.

2.  Evidence received since the November 1957 RO decision is 
either not material or essentially cumulative and 
duplicative, and is not by itself, or in connection with 
evidence already of record, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  There is no medical evidence of a diagnosed allergy to 
penicillin.

4.  There is no medical evidence that the veteran's 
hysterectomy was related to any incidence of military 
service, including a small retention cyst on the right ovary 
noted during service.

5.  The veteran's rheumatoid arthritis was diagnosed more 
than forty years after separation from service and is not 
medically linked to any service-connected disability.

6.  There is no medical evidence of chronic headaches related 
to military service, including as the result of injury 
sustained in a traffic accident.  

7.  There is no medical evidence of current rapid heartbeat 
and no medical evidence linking a rapid heartbeat or 
tachycardia to military service or to the veteran's service-
connected anxiety reaction.

8.  Service medical records reveal a single incident of right 
otitis media during service without recurrence.

9.  There is no medical evidence linking a chronic ear 
infection to military service. 

10.  There is no medical evidence of a respiratory or sinus 
condition that is related to military service. 

11.  The residual of the veteran's left little finger 
fracture is manifested by a flexion contracture to 50 degrees 
with pain and weakened grasp, indicative of no more than a 10 
percent disability rating. 

12.  The veteran's chronic laryngitis is productive of 
subjective hoarseness without inflammation of the vocal cords 
or mucous membranes.

13.  The ganglionectomy scar of the left wrist is well healed 
without evidence of pain or tenderness, or limitation of 
motion of the wrist.

14.  The ganglionectomy scar of the medial left foot is well 
healed without evidence of pain or tenderness, or limitation 
of motion of the left foot. 

15.  The veteran has Level II hearing in each ear; a 
compensable rating for bilateral hearing loss is not 
indicated.

16.  The veteran's tinnitus is related to acoustic trauma, 
and is persistent in her left ear and occasional in her right 
ear, indicative of a 10 percent disability rating.

17.  The veteran's anxiety reaction was productive of no more 
than mild impairment from December 28, 1995 to September 8, 
1997, as characterized by episodic anxiety symptoms and 
minimal interference with employment and social 
relationships.

18.  The veteran's anxiety reaction symptomatology is 
currently productive of no more than definite impairment as 
characterized by occasional decrease in work efficiency due 
to moderate dysthymia without evidence of impaired judgment, 
impaired abstract thinking, disturbed motivation and mood, or 
difficulty in establishing and maintaining effective 
relationships.

19.  The veteran's service-connected disabilities, which are 
rated as 40 percent disabling, do not prevent her from 
obtaining or maintaining substantially gainful employment 
consistent with her education and employment experience.


CONCLUSIONS OF LAW

1.  The November 1957 rating decision which denied 
entitlement to service connection for a right ovarian cyst 
and for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  Evidence received since the RO's November 1957 decision 
is not new and material, and the veteran's claims for 
entitlement to service connection for a right ovarian cyst 
and for hemorrhoids have not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).

3.  The claims of entitlement to service connection for a 
penicillin allergy, a hysterectomy secondary to a right 
ovarian cyst, rheumatoid arthritis, chronic headaches, rapid 
heartbeat secondary to anxiety reaction, bilateral otitis 
media, a respiratory condition, and a sinus condition, are 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).
 
4.  The schedular criteria for a 10 percent disability rating 
for residuals of a left little finger injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5227 (1998).

5.  The schedular criteria for a compensable disability 
rating for laryngitis.  have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6516 (1998).  

6.  The schedular criteria for a compensable disability 
rating for a residual left wrist scar, status post 
ganglionectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

7.  The schedular criteria for a compensable disability 
rating for a residual left foot scar, status post 
ganglionectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  

8.  The schedular criteria for a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).   

9.  The schedular criteria for a disability rating in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6210 (1998).


10.  The schedular criteria for a disability rating in excess 
of 10 percent for anxiety reaction, from December 28, 1995 to 
September 8, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

11.  The schedular criteria for a disability rating in excess 
of 30 percent for anxiety reaction, from September 9, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).

12.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

At the outset, the Board points out that, by law, unappealed 
rating decisions are final.  38 U.S.C.A. § 7105.  Further, 
decisions of the Board are also final.  38 U.S.C.A. 
§ 7104(b).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

The United States Court of Veterans Appeals (Court) has set 
forth a two-part analysis to be applied when a claim to 
reopen is presented.  Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The first step is to determine whether new and 
material evidence has been received to reopen the prior 
claim.  If so, then the second step, a de novo review of all 
of the evidence, old and new, is undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge v. West No. 98-7017, slip op. at 
14-15 (U. S. Fed. Cir. Sept. 16, 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that, in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the present case, the Board observes that the veteran was 
originally denied service connection for a right ovarian cyst 
and for hemorrhoids in November 1957 on the basis that an 
October 1957 VA examination report showed no evidence of a 
current ovarian cyst or internal or external hemorrhoids.  
Service medical records indicated the presence of hemorrhoids 
in November 1955.  A separation examination report of March 
1957 noted a small retention cyst on the right ovary, with 
the physician's recommendation for recheck in three months.  
The examination report also indicated the presence of several 
external hemorrhoids.  However, in October 1957, the VA 
examiner found no evidence of an ovarian cyst and no 
hemorrhoids.  The veteran's claim was denied and she was 
advised of the decision and notified of her appellate rights 
in November 1957.  She failed to appeal that decision, which 
is final.  38 C.F.R. § 3.104(a).  

The evidence submitted subsequent to the RO's final decision 
includes VA medical records from January 1961, August 1962, 
and February 1966 which reflect the presence of hemorrhoids.  
However, a VA examination report of April 1996 found no 
evidence of either internal or external hemorrhoids.  The 
same VA examination report reflected the veteran's historical 
account of a total hysterectomy and bilateral oophorectomy in 
March 1969 after she was found to have a tumor on her right 
ovary.  The VA examiner found no evidence of any current 
gynecological abnormality in April 1996 and there was no 
medical confirmation of an ovarian cyst in March 1969.  
Indeed, there is no medical evidence of record to indicate 
the presence of an ovarian cyst subsequent to service. 

While the evidence of record indicates the presence of 
hemorrhoids subsequent to military service, it is not new for 
the purposes of reopening the veteran's claim, as there is no 
medical evidence to show that the hemorrhoids were related to 
military service.   

Accordingly, the Board concludes that new and material 
evidence has not been presented or secured in connection with 
the veteran's claims of entitlement to service connection for 
a right ovarian cyst and for hemorrhoids, and claims for 
these benefits are, therefore, not reopened.  38 U.S.C.A. 
§ 5108.

II.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing well-grounded claims 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that each of his claims is meritorious 
or capable of substantiation.  38 U.S.C.A. § 5107(a).  As 
shown by the following analysis, the Board has concluded that 
the veteran has failed to establish well-grounded claims for 
service connection for a penicillin allergy; for a 
hysterectomy secondary to a right ovarian cyst; for 
rheumatoid arthritis as the result of service-connected 
conditions; for chronic headaches, including as due to an 
anxiety reaction; for a rapid heartbeat as secondary to 
service-connected anxiety reaction; for bilateral otitis 
media; for a respiratory condition and for a sinus condition, 
both as the result of chronic ear infections. 

A.  Penicillin Allergy

The service medical records show that the veteran was 
administered penicillin during service without evidence of 
reaction.  VA medical records reflect no evidence of abnormal 
reaction to penicillin and no indication of a known allergy 
until February 1991.  VA hospital admission records of August 
1962 note the veteran's report of no known allergies other 
than to the diphtheria vaccination.  
A February 1991 VA hospital record notes for the first time 
that the veteran is allergic to penicillin.  Subsequent VA 
medical records indicate an allergy to penicillin without 
reference to previous reaction or diagnosed allergy.  
Moreover, the notation is based upon the veteran's report of 
history.  There is no medical diagnosis of an allergy to 
penicillin and, assuming arguendo, that the veteran does have 
an allergy, there is  no indication of a etiological basis 
for the reported allergy and no nexus to link such allergy to 
military service.  

As there is no competent medical evidence of an allergic 
reaction to penicillin, the veteran has failed to establish 
the presence of a disability that is required as the initial 
criteria for establishing a well-grounded claim.  Moreover, 
there is no medical evidence to show any such allergy began 
during service, or is in any way related to service.  
Accordingly, the claim must be denied as not well grounded. 



B.  Hysterectomy Secondary to an Ovarian Cyst

Service medical records show that the veteran was found to 
have a small, three centimeter retention cyst on her right 
ovary in March 1957, at the time of her separation from 
service.  The medical officer recommended that she be checked 
again in three months.  In October 1957, the veteran was 
afforded a VA gynecological examination and there was no 
evidence of an ovarian cyst at that time.  VA outpatient 
records reflect the veteran's report of history that she had 
a total hysterectomy and bilateral oophorectomy in 1969 after 
the discovery of a large tumor on her right ovary.  The 
medical records which report this surgery are not associated 
with the claims file.  However, presuming that the veteran's 
report of surgery is accurate, for the purposes of 
determining whether she has submitted a well-grounded claim, 
there is still no medical evidence to link the veteran's 
hysterectomy to service.  The small ovarian cyst noted during 
service was apparently resolved within three months of 
separation, as indicated by the October 1957 VA examination 
report.  The appearance of an ovarian tumor more than 10 
years after separation is too remote in time to establish a 
credible link to service.  Accordingly, the claim must be 
denied as not well-grounded.

C.  Rheumatoid Arthritis

With respect to the veteran's claim for service connection 
for rheumatoid arthritis, the Board notes that, although the 
veteran clearly has a diagnosed condition, there is no 
medical evidence to link it to military service.  The service 
medical records are completely devoid of complaints or 
clinical findings with regard to any type of arthritis, and 
the initial diagnosis of rheumatoid arthritis occurred in 
1993, some forty years after separation from service.  

The veteran's opinions that the rheumatoid arthritis is the 
result of cortisone treatments, or due to the old injury to 
her left little finger, or because of her service-connected 
anxiety reaction, are all without basis in fact.  There is no 
medical evidence to support her contentions.  Moreover, as a 
layperson she is not competent to make a etiological 
determination regarding a medical condition as it requires 
particularized medical training and expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's claim for service connection for rheumatoid 
arthritis as secondary to a service-connected condition is 
not well grounded.

D.  Chronic Headaches & Rapid Heartbeat

The veteran's claims for service connection for chronic 
headaches secondary to a brain concussion and for a rapid 
heartbeat secondary to her service-connected anxiety 
reaction, are also not well grounded.  The service medical 
records note a complaint of headaches in 1952 secondary to a 
common cold and a reference to headaches in November 1956 
secondary to intoxication.  The service medical records are 
otherwise silent to complaints or clinical findings with 
respect to headaches.  There is no indication of a rapid 
heartbeat during service or any abnormality involving the 
heart.  The VA and private medical records associated with 
the claims file are also without evidence of a diagnosis of 
chronic headaches.  A VA psychiatric examination report of 
April 1996 noted in a diagnosis that the veteran reported 
headaches, "possibly secondary to concussion from auto 
accident while in the service.  No current disability."  VA 
and private outpatient records show treatment for 
palpitations in 1995 without any indication of an etiological 
relationship to anxiety.  Moreover, an April 1996 VA 
examination report reflected a normal electrocardiogram and 
normal chest X-ray without evidence of current tachycardia.  
The diagnosis was reported as a history of palpitations 
without relationship to service-connected conditions.  

E.  Bilateral Otitis Media & Respiratory/Sinus Condition

The veteran's claim for service connection for bilateral 
otitis media, or multiple ear infections, is not plausible 
based upon evidence of record because there is no current 
diagnosis of chronic otitis media.  The veteran's service 
medical records reveal a diagnosis of bilateral otitis 
externa in July 1951 and otitis externa of the left ear in 
November 1955.  A separation examination of March 1957 noted 
the veteran's report of "running ear" and sore throat while 
stationed in Europe, without a diagnosis of abnormality.  

In October 1957, the veteran was afforded a VA examination.  
There was no evidence of sinusitis and both ears were normal.  
The examiner noted the veteran's reported history of ear 
infection and found no evidence of otitis media in either 
ear.  

There are no subsequent complaints related to the veteran's 
ears until a January 1966 VA outpatient record which notes a 
diagnosis of an acute exacerbation of chronic right otitis 
media.  The remaining VA and private outpatient treatment 
records covering the period from February 1991 through April 
1996 show no complaints or clinical findings regarding ear 
infections.  A January 1997 evaluation by a private ear, 
nose, and throat specialist indicated that the veteran's 
canals and tympanic membranes were normal, with no evidence 
of otitis media or otitis externa.  VA examination reports of 
January 1997 and January 1998 likewise found no evidence of 
chronic otitis media or externa.  The examiners found that 
the ears, auricles, and external canals were normal with no 
active ear disease and no evidence of infection in the middle 
ear.  

As noted previously, in order to establish a claim for 
service connection, there must be evidence of a current 
disability.  In the instant case, there is no medical 
evidence of chronic otitis media that would lay the 
foundation for a well-grounded claim.  Despite the veteran's 
diagnoses of otitis externa during service, there were no 
further diagnoses after separation from service.  There is 
only a single diagnosis of otitis media of the right ear 
subsequent to separation from service which occurred in 1966.  
There is no current diagnosis of ear infection and no 
evidence of recurrent diagnoses to establish any continuity 
of symptomatology which would also establish a basis for a 
well-grounded claim.  Accordingly, as there is no currently 
diagnosed disability of chronic otitis media or ear 
infections, the claim must be denied as not well grounded. 

Entitlement to service connection for a sinus and respiratory 
condition, either on a direct basis, or as secondary to ear 
infections, is not plausible or capable of substantiation.  
The service medical records reveal a single episode of an 
upper respiratory infection in 1952 without recurrence or 
further clinical finding.  There is no evidence of any sinus 
condition during service and no medical evidence of further 
sinus condition until May 1977.  At that time, VA outpatient 
notes refer to a history of chronic sinusitis for three to 
four years without current diagnosis.  The remaining VA 
outpatient records and VA examination reports are negative 
for a sinus condition.  VA outpatient records from 1960 
through 1995 show no diagnosis of respiratory disability.  A 
March 1997 VA examination report indicated the presence of a 
minimal obstructive lung defect based upon spirometry 
results, and a February 1998 VA examination report noted 
dyspnea at rest without diagnosis of respiratory abnormality.  
Accordingly, as there is no current medical diagnosis of a 
sinus condition or respiratory condition that is in any way 
linked to military service, the claim must be denied as not 
well grounded. 

F.  Summary

In summary, the Board finds that, based upon consideration of 
all the competent evidence of record, none of the preceding 
claims for service connection are well grounded.  The Board 
also notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained which, if true, would 
serve to render plausible the veteran's claims for service 
connection denied herein .  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, as this decision explains the need for competent 
medical evidence to show that the veteran has a medical 
disability involving an allergy to penicillin, a 
hysterectomy, rheumatoid arthritis, chronic headaches, a 
rapid heartbeat, bilateral otitis media, or a respiratory or 
sinus condition, that is related to her military service, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for the claimed disabilities.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  



III.  Increased Ratings

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Residuals of Left Little Finger Injury

The veteran was granted service connection for residuals of a 
left little finger injury effective March 1957 based upon a 
fracture sustained during service.  She maintains that she 
has had pain in her finger since separation from service and 
currently has arthritis to such an extent that her disability 
is compensable.  

An April 1996 VA examination of the veteran's left hand noted 
a flexion contraction of both little fingers with slight 
swelling of the distal interphalangeal joint.  There was no 
evidence of tenderness.  Radiographs of the left hand 
revealed some degenerative changes of the proximal 
interphalangeal joints with no inflammatory arthritis.  A 
January 1998 VA examination report noted that the veteran had 
loss of motion of the proximal interphalangeal joint of the 
left little finger.  She lacked 50 degrees of full extension 
of this joint.  She reported constant pain in her left little 
finger with symptoms worse in the morning and during cold 
weather.  She was able to touch the tips of the fingers of 
her left hand to her thumb.  There was weakness of grasp of 
the left hand, particularly involving the left little finger.  
The diagnosis was reported as residuals of fracture, left 
little finger, with loss of range of motion of the proximal 
interphalangeal joint.  

The veteran's left little finger disability is evaluated 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5227, which 
refers to ankylosis of individual fingers.  She is currently 
assigned a noncompensable rating.  Under the applicable 
diagnostic code, ankylosis of the little finger, either major 
or minor hand, is assigned a noncompensable rating.  There is 
no compensable rating available under this particular 
schedular criteria.  Compensation is available for ankylosis 
of the little finger, only when in combination with ankylosis 
of another digit of the same hand, and when motion is limited 
to within two inches of the median transverse fold of the 
palm.   

However, the Board has also considered the veteran's claim of 
increased disability under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and has found that her complaints of pain 
are accompanied by objective evidence of functional loss in 
the form of weakness due to the ankylosis.  While it is 
unclear whether the painful motion is derived from the 
veteran's old fracture or from her rheumatoid arthritis, 
there is evidence of a flexion contracture and swelling of 
the left PIP joint.  Because there is evidence of limited 
motion of the left little finger due to pain and weakness, 
the Board concludes that a 10 percent disability rating is 
supported by the record, in compliance with the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Deluca v. Brown 8 Vet. App. 202 
(1995).  

B.  Laryngitis

The veteran was granted service connection for laryngitis 
effective March 1957.  She maintains that she has strep 
throat all the time and lots of hoarseness that continues 
presently because of her laryngitis.  

The veteran is currently assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, which 
refers to chronic laryngitis.  A 10 percent disability rating 
is assigned for hoarseness with inflammation of cords or 
mucous membranes, and a 30 percent rating is assigned for 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  

VA outpatient medical records covering the period from 1960 
through 1995 show no particular treatment for laryngitis.  An 
October 1977 VA evaluation for complaints related to 
laryngitis revealed a normal larynx.  The diagnosis was 
hysterical aphonia.  VA examination reports of April 1997 and 
January 1998 note the veteran's complaints of hoarseness or 
"husky" voice without evidence of current abnormality of 
the larynx.  A laryngoscopy performed in April 1997 was 
normal.  The January 1998 VA examiner reported a diagnosis of 
chronic laryngitis.

Despite the veteran's reports of hoarseness since 1951, the 
medical evidence of record does not demonstrate any clinical 
finding of hoarseness or accompanying inflammation of vocal 
cords or mucous membranes such that a compensable disability 
rating is warranted.   

C.  Residual Ganglionectomy Scar, Left Wrist and Left Foot 

The veteran was granted service connection for scars of the 
left wrist and left foot based upon surgery during service 
for excision of ganglions from her left wrist in 1951 and 
from her left foot in 1957.  She maintains that she has 
limited motion in her left wrist due to the surgery and has 
developed arthritis for which she takes cortisone.  She also 
reports that her left foot hurts with standing and walking.  

The veteran is assigned noncompensable ratings under 
38 C.F.R. § 4.118, Diagnostic Code 7805, for the residual 
surgical scars.  Under this particular code, scars are 
evaluated based upon limitation of function of the part 
affected.  In the instant case, there is no medical evidence 
that the veteran has functional loss involving the left wrist 
or the left foot due to surgical scars from ganglionectomies 
during service.  VA examination reports of April 1996 and 
January 1998 both reveal degenerative joint disease of the 
left wrist and left foot, without evidence of limitation of 
motion related to scarring.  Indeed, the examination report 
of April 1996 indicated that the degenerative disease was not 
related to the veteran's military service.  

The January 1998 VA examination report reflected the presence 
of a one inch scar above the left wrist due to removal of a 
ganglion from the dorsum of the left wrist.  There was also 
present a one inch well-healed operative scar along the 
medial aspect of the left foot.  There was no indication that 
either of these scars was tender or painful and no evidence 
to show any limitation of motion of either the left wrist or 
left foot from scarring.  

Also for consideration is Diagnostic Code 7804, which refers 
to superficial scars.  Under this particular code, a 10 
percent rating is assigned for objective demonstration of 
tender or painful scars.  However, as the scars of the 
veteran's left wrist and left foot have been described as 
non-tender and well healed, a compensable rating under these 
criteria is not for application.  Although the veteran 
clearly has reports of pain in her left wrist and left foot, 
her disability involving those joints has been attributed to 
degenerative changes and is unrelated to postoperative scars.

Accordingly, as there is no evidence of limitation of motion 
due to residual postoperative scars of the left foot or left 
wrist, and no objective evidence of pain or tenderness, a 
compensable rating is not warranted for either a left wrist 
or left foot ganglionectomy scar.  

G.  Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss effective December 1995, based upon reports of 
exposure to acoustic trauma during service.  


In conjunction with her claim for an increased rating, she 
was afforded a VA audiological examination in January 1998 
which showed the following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
50
55
65
LEFT
25
30
50
60
65

Puretone threshold averages were reported to be 50 Hertz(Hz) 
for the right ear and 52 Hz for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
for the right ear and 84 percent for the left ear.  The 
diagnosis was reported as normal hearing in the 250 to 500 Hz 
range for both ears with mild to severe sensorineural hearing 
loss from 1000 to 8000 Hz with good word recognition and 
normal middle ear function.  The examiner noted that test 
results were consistent with the veteran's history of noise 
exposure and presbycusis.  

The veteran is currently assigned a noncompensable disability 
rating for hearing loss, based upon the mechanical 
application of the rating schedule to the reported 1998 VA 
audiological evaluation.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110 (1998).   

The audiometric findings of the January 1998 VA examination 
corresponds to Level II hearing in the veteran's right ear 
and left ear.  The findings are commensurate with the 
noncompensable schedular rating presently assigned to the 
veteran's bilateral hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Accordingly, a compensable disability 
rating for bilateral hearing loss is not warranted.  

H.  Tinnitus

The veteran was granted service connection for tinnitus on 
the basis of reports of acoustic trauma during service and VA 
examination reports confirming the presence of tinnitus.  In 
April 1996 and again in January 1998, the veteran reported to 
VA examiners that she had ringing in her left ear constantly 
and in her right ear on occasion.  The VA and private 
treatment records associated with the claims file show no 
complaints or treatment associated with tinnitus.  

The veteran is currently assigned a 10 percent disability 
rating for tinnitus, which is evaluated pursuant 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  Under the applicable 
schedular criteria, a 10 percent rating is assigned for 
persistent tinnitus as the result of head injury, concussion, 
or acoustic trauma.  There is no disability rating in excess 
of 10 percent for tinnitus due to acoustic trauma and no 
indication that the veteran's tinnitus has caused additional 
pathology or an exceptional or unusual disability picture 
such that consideration of an extra-schedular rating is 
warranted in accordance with the procedures set forth in 
38 C.F.R. §  3.321(b)(1) (1998).  See Bagwell v. Brown, 9 
Vet. App 157 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Accordingly, as the veteran has attained the maximum 
schedular rating available for tinnitus, an increased 
disability rating is denied. 

I.  Anxiety Reaction

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).  

Effective March 1957, the veteran was granted service 
connection for an anxiety reaction based upon treatment 
during service for a "nervous condition."  Her VA 
examination of April 1996 noted some generalized anxiety 
symptoms without evidence of interference with employment to 
any great extent and no interference with her ability to 
conduct relationships.  Her condition was described as 
relatively stable and of mild to moderate severity with 
minimal penetration in employment and personal relationships.  
A March 1997 VA examination report indicated that the veteran 
had occasional and episodic anxiety, primarily initiated by 
the absence of her husband who had died in 1995.  The 
examiner reported that the veteran maintained good social 
networking skills and seemed to have a normal social life 
with occasional maladjustment due to the anxiety reaction.  
Her diagnosis was reported as a generalized anxiety disorder, 
episodic; and an adjustment disorder with mixed emotional 
features.  Her global assessment of functioning (GAF) score 
was reported as 70 currently with a score of 85 during the 
past year.  

In February 1998, the veteran was afforded a VA psychiatric 
examination.  She reported that she had a tendency to worry, 
and the examiner found some mild to moderate obsessive 
compulsive features in her personality.  The veteran 
demonstrated mild to moderate anxiety with moderate 
depression and a stable mood.  There was partial insight and 
intact judgment with some mild erosion of cognitive function 
due to aging.  The examiner reported an Axis I diagnosis of: 
Generalized anxiety disorder, moderate severity, and 
dysthymia, mild to moderate, secondary to generalized anxiety 
disorder.  Her GAF was reported as 60.  The examiner noted 
that neither the veteran's anxiety nor dysthymia had been 
assertively treated and he recommended a trial of medication.  
He further stated that he believed that the veteran was 
unemployable due to her psychological and physical 
deficiencies.  

The veteran's December 28, 1995 claim for an increased rating 
was denied in a June 1996 RO decision.  The veteran perfected 
an appeal of that decision which had confirmed a 10 percent 
disability rating for anxiety reaction.  During the pendency 
of this appeal, and subsequent to a January 1998 VA 
examination, the veteran's rating was increased to 30 percent 
effective September 9, 1997.  Because the effective date was 
not assigned from the initial date of appeal, the Board will 
address the different ratings separately.  

The Board notes that since the regulations governing 
psychiatric disabilities were revised during the pendency of 
this appeal, the veteran's claim was evaluated under both the 
old and new regulations, in keeping with the Court's mandate 
to have the most favorable version of the regulations apply 
to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Accordingly, the Board will consider the 
veteran's disability under both the old and the revised 
regulations pertaining to anxiety symptomatology.

1.  A rating in excess of 10 percent from December 28, 1995, 
to September 8, 1997

Effective March 1957 through September 8, 1997, the veteran 
was assigned a 10 percent disability rating for anxiety 
reaction pursuant to the regulations in effect prior to 
November 7, 1996 (38 C.F.R. § 4.132, Diagnostic Code 9400).  
Under these schedular requirements, a 10 percent disability 
rating was indicated for less than definite impairment, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

Under the revised regulations (38 C.F.R. § 4.130, Diagnostic 
Code 9400), a disability rating of 10 percent is for 
application for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms which are controlled by 
continuous medication.   

Under the previous regulations, a 30 percent disability 
rating for anxiety reaction was indicative of definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, where as the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for the purposes 
of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  38 
U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  V.A.O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C. § 7104(c).  

Under the revised regulations, a 30 percent rating is 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.   

In the instant case, the evidence of record does not support 
a disability rating in excess of 10 percent prior to 
September 9, 1997, for symptomatology associated with an 
anxiety neurosis.  The VA examination reports of April 1996 
and March 1997 both reflected that the veteran's condition 
was stable and of mild to moderate severity.  She was noted 
to have had minimal interference in employment and personal 
relationships as a result of her anxiety reaction.  Indeed, 
the examiner of March 1997 noted that the veteran had 
maintained a good social network of friends and seemed to 
have a normal social life.  She was found to have a GAF score 
of 70 with a score of 85 during the previous year.  As 
indicated by the VA examination reports, particularly the GAF 
score, the veteran exhibited no more than mild symptomatology 
associated with her anxiety reaction prior to September 9, 
1997.  Accordingly, a disability rating in excess of 10 
percent for that time period is not warranted.   

2.  A rating in excess of 30 percent from September 9, 1997

As previously noted, the veteran is currently assigned a 30 
percent disability rating for anxiety reaction.  She was 
assigned this rating effective September 9, 1997, which is a 
date the RO determined that she asserted an increase in 
disability.  

A 30 percent disability rating is indicative of definite 
industrial impairment under the regulations pertaining to 
psychiatric disabilities in effect prior to November 7, 1996, 
and indicative of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks under the revised regulations.  

A disability rating of 50 percent under the previous 
regulations was characterized as considerable industrial 
impairment.  Such disability was demonstrated by an inability 
to maintain effective or favorable relationships with people 
such that one's reliability, flexibility and efficiency 
levels were considerably impaired.  

Under the revised regulations, a 50 percent disability rating 
is indicative of occupational and social impairment with 
reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

As is apparent from the current medical evidence of record, 
the veteran's anxiety symptomatology is not productive of 
considerable industrial impairment.  She had some dysthymia, 
according to the February 1998 VA examination report, which 
was associated with her anxiety condition, but no evidence of 
affected speech, panic attacks more than once a week, 
impaired judgment, or difficulty in establishing or 
maintaining effective relationships.  As noted earlier, she 
had been married for 43 years, and continued to have a 
network of friends.  She had some cognitive erosion, but it 
was due to aging, not her service-connected condition.  Her 
GAF was reported as 60, indicative of no more than moderate 
symptomatology.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Accordingly, the preponderance of the evidence is 
against a disability rating in excess of 30 percent for 
anxiety reaction, prior to September 9, 1997. 

J.  Summary

In assessing the claims for increased ratings regarding 
service-connected conditions of laryngitis, residual 
postoperative scars of the left wrist and left foot, 
bilateral hearing loss, tinnitus, and anxiety reaction, the 
Board found no evidence of record that is in relative 
equipoise.  Thus, the doctrine of reasonable doubt is not for 
application in these particular decisions.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

IV.  Total Disability Rating Due to Individual 
Unemployability (TDIU)

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).

The veteran is service connected for residuals of a left 
little finger injury, laryngitis, residual postoperative 
scars from ganglionectomies of the left wrist and left foot, 
bilateral hearing loss, tinnitus, and an anxiety reaction.  
He is currently assigned noncompensable ratings for the 
laryngitis, scars, and hearing loss.  He is assigned a 10 
percent disability rating for the left little finger injury 
and for tinnitus, and 30 percent for the anxiety reaction.  
The combined disability rating, with the increased 10 percent 
assigned by the Board, has also increased from 40 percent to 
50 percent.  38 C.F.R. § 4.25 (1998).  

However, the veteran still fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a), because she has no one disability 
ratable at 60 percent or more, and no combination of ratings 
to reach 70 percent.

As indicated in the preceding analysis, the veteran's 
service-connected disabilities, with the exception of the 
left little finger which was assigned a 10 percent rating, 
were all correctly evaluated by the RO.  In addition, the 
Board has determined that the veteran's overall disability 
picture does not entitle her to a combined schedular rating 
higher than the one currently in effect.  

Accordingly, in light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), because she has no 
one disability ratable at 60 percent or more, and no 
combination of ratings to reach 70 percent.

Notwithstanding that the veteran does not meet the schedular 
criteria for a total disability evaluation, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities will be rated 
totally disabled.  Therefore, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b).

Here, the veteran alleges that she is unemployable due to her 
service-connected disabilities, in particular her anxiety 
reaction.  However, the medical evidence of record does not 
support her contentions.  While she reported that she stopped 
volunteering at the VA hospital because of her anxiety, her 
letter of resignation to the volunteer coordinator indicated 
the presence of "several medical problems" which prevented 
her from continuing as a volunteer.  Her last employment was 
in 1976 as a clerk typist.  The record reflects that she left 
that position to relocate to a different state.  Moreover, 
her VA examination reports of 1996 and 1997 both noted that 
her anxiety symptoms had minimal impact on her employability.  

As is apparent from the record, the veteran has several 
medical conditions which are not service connected, including 
her primary disability of rheumatoid arthritis.  She also has 
osteoporosis, a left eye cataract, a history of 
hypercholesterolemia, and a history of tachycardia.  While it 
is clear that the veteran's anxiety reaction has increased in 
severity to some degree, the medical evidence of record does 
not show that the anxiety reaction alone, or in combination 
with any other service-connected conditions, has caused the 
veteran to be unemployable.  

The Board concludes that there is insufficient medical 
evidence to demonstrate that service-connected disabilities 
alone preclude the veteran from substantially gainful 
employment.  VA and private medical records, which cover the 
period from January 1961 through January 1997, readily 
demonstrate that the veteran has been undergoing treatment 
for the past several years for rheumatoid arthritis in all of 
her joints, particularly the shoulders, hands, and knees.  
Despite the February 1998 VA psychiatric examination report 
which indicated that the veteran was unemployable due to both 
her psychological and physical deficiencies, the Board found 
no objective medical evidence to support that statement.  
While the Board does not dispute that the veteran is 
unemployable, the medical evidence clearly points to non-
service connected disabilities as the basis for such 
unemployability.  Accordingly, as the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to her service-connected disabilities, a 
total disability rating is not warranted and the claim must 
be denied.  

In reaching this determination, the Board considered and did 
not find the evidence in relative equipoise.  Therefore, the 
doctrine of reasonable doubt is not for application here.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

V.  CONCLUSION

During the pendency of this appeal, the veteran's attorney 
requested additional VA examination due to the alleged 
inadequacy of January and March 1997 VA examinations.  He 
also requested an advisory medical opinion "[d]ue to the 
complexity and the inadequacy of the VA compensation 
examination . . .The current examination did not provide a 
nexus or etiology for the claim conditions."  The attorney 
further attempted to appeal the RO's denial of his request 
for additional examination and medical opinion.  

In relevant part, the law governing veterans' benefits and 
the Board of Veterans' Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, several of the veteran's claims have 
been denied as not well grounded, thus the duty to assist, to 
include additional development in the form of VA 
examinations, does not arise with regard to these issues.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  Moreover, assuming arguendo, 
that any of the claims were well grounded, the Board finds 
that the veteran has been adequately examined several times 
in the recent past (for both service connection and increased 
rating claims).  Her examinations have been thorough and the 
examiners recorded past history, current complaints, and 
fully evaluated the veteran's current condition.  Therefore, 
the Board finds the examinations sufficient for rating 
purposes. 

Furthermore, in the judgment of the undersigned, the issues 
are neither complex nor controversial so as to warrant any 
additional development.




ORDER

Having failed to submit new and material evidence to warrant 
reopening the issues of entitlement to service connection for 
a right ovarian cyst and for hemorrhoids, the claims remain 
denied.  

Entitlement to service connection for a penicillin allergy; 
for a hysterectomy secondary to a right ovarian cyst; for 
rheumatoid arthritis; for chronic headaches, to include as 
secondary to a mild brain concussion; for rapid heartbeat 
secondary to service-connected anxiety reaction; for 
bilateral otitis media; and for a respiratory and sinus 
condition, are all not well grounded.  

Entitlement to a 10 percent disability rating for residuals 
of a left little finger injury is granted, subject to the 
provisions governing the award of monetary benefits.  

Entitlement to a compensable disability rating for 
laryngitis, for a left wrist scar, for a left foot scar, and 
for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied. 

Entitlement to a disability rating in excess of 30 percent 
for anxiety reaction is denied.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied. 


REMAND

After a preliminary review of the record with respect to the 
veteran's claim for service connection for a rectal cyst, the 
Board finds that a remand is necessary.  In its June 1996 
decision, the RO determined that the veteran's claim had 
previously been finally denied and was subject to a new and 
material evidence review.  However, the record reveals that 
the veteran's claim was not adjudicated in 1957 and has never 
been adjudicated on the merits.  

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following action:

The RO must adjudicate the veteran's 
claim for service connection for a rectal 
cyst and provide to the veteran the 
appropriate notice and opportunity to 
respond if the claim is not granted.  If 
the benefit sought on appeal is not 
granted, the veteran and her 
representative should be furnished a 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The purpose of this REMAND is to comply with due process 
requirements and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 34 -
